[Cite as State v. Glenn, 2020-Ohio-2880.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO,                                   :     CASE NO. CA2019-05-088

         Appellee,                                :            OPINION
                                                                5/11/2020
                                                  :
   - vs -
                                                  :

 WILLIAM A. GLENN,                                :

         Appellant.                               :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2018-07-1310



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Christopher Paul Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for appellant



        M. POWELL, P.J.

        {¶ 1} Appellant, William Glenn, appeals from an entry of the Butler County Court of

Common Pleas revoking his community control and imposing an aggregate 30-month

prison term.

        {¶ 2} In 2008, when appellant was 18 years old, he was convicted of aggravated

robbery with a firearm specification and sentenced to eight years in prison. In 2019,
                                                                      Butler CA2019-05-088

appellant was convicted of heroin possession, a fifth-degree felony, and attempted

tampering with evidence, a fourth-degree felony. On February 20, 2019, he was sentenced

to five years of community control on each of the charges. In sentencing appellant to

community control, the trial court acknowledged appellant's prior aggravated robbery

conviction, recognized that appellant "didn't get a break at that time when a lot of other 18-

years-olds get a break for their first mistake," and advised appellant it was giving him "that

break now."    As part of his community control sanctions, appellant was ordered to

successfully complete a six-month treatment program at River City Correctional Institution.

The trial court advised appellant that if he violated the terms and conditions of his

community control, he would be sentenced to 18 months in prison on the attempted

tampering charge and 12 months in prison on the heroin possession charge, to be served

consecutively for an aggregate 30-month prison term.

       {¶ 3} On April 3, 2019, appellant violated the terms of his community control by

voluntarily signing himself out of the River City program. The trial court held a hearing on

the community control violation. Appellant admitted the violation but explained he left the

program because he was subject to racial slurs and threats. The trial court revoked the

community control and sentenced appellant to consecutive prison terms of 18 months on

the attempted tampering charge and 12 months on the heroin possession charge.

       {¶ 4} In imposing the prison terms, the trial court found that appellant's failure to

successfully complete the River City program was not a mere technical violation; it was a

violation of a special condition of appellant's community control. Noting appellant's prior

aggravated robbery conviction, the trial court further found that consecutive sentences were

necessary to protect the public from future crime, were not disproportionate to the

seriousness of appellant's conduct and to the danger he posed to the public, and were

necessary in view of appellant's history of criminal conduct. The trial court incorporated

                                             -2-
                                                                        Butler CA2019-05-088

those findings into its May 30, 2019 entry revoking community control and imposing the

prison terms.

       {¶ 5} Appellant now appeals, raising one assignment of error:

       {¶ 6} THE TRIAL COURT COMMITTED ERROR WHEN IT SENTENCED MR.

GLENN TO CONSECUTIVE TERMS OF 18-MONTHS AND 12-MONTHS IN ODRC.

       {¶ 7} Appellant challenges his 30-month prison sentence, arguing it violates the

purposes and principles of felony sentencing of R.C. 2929.11 because the trial court "failed

to use 'the minimum sanctions' needed to accomplish the purpose of punishing [him]."

Appellant further argues that the record does not support the trial court's finding that

consecutive sentences were not disproportionate to appellant's conduct and the danger he

poses to the public as he was on community control for non-violent, low-level felony

offenses.

       {¶ 8} The R.C. 2929.11 purposes and principles of felony sentencing are

inapplicable to the imposition of a penalty for a community control violation because R.C.

2929.11 does not apply to community control violations and R.C. 2929.15 does not require

a trial court to consider the purposes and principles of felony sentencing when imposing a

penalty for a community control violation.

       {¶ 9} R.C. 2929.11(A) provides that "[a] court that sentences an offender for a

felony shall be guided by the overriding purposes of felony sentencing." Likewise, both

R.C. 2929.11(B) and (C) refer to a sentence imposed upon an offender "for a felony." It is

well established that a community control violation is not a "felony" because "any penalty

imposed for violating a condition of one's community control sanctions is a punishment for

that violation and not for the original underlying offense." State v. Lee, 12th Dist. Butler No.

CA2014-03-076, 2015-Ohio-1760, ¶ 7. "In other words, without regard to the classification

of the offense for which the community control sanction was imposed, a community control

                                              -3-
                                                                      Butler CA2019-05-088

violation is considered neither a misdemeanor nor a felony." Id. By its terms, R.C. 2929.11

plainly restricts its application to sentencing for felony offenses. Because a community

control violation is not a felony, sentencing for community control violations is not subject

to R.C. 2929.11.

      {¶ 10} R.C. 2929.15(B) sets forth the penalties a trial court may impose upon an

offender for violating the terms of community control.          As applicable here, R.C.

2929.15(B)(1)(c) provides that if the offender violates the terms of community control, "the

sentencing court may impose * * * [a] prison term on the offender pursuant to section

2929.14 of the Revised Code and division (B)(3) of this section[.]" R.C. 2929.15(B)(1)(c)

does not require the sentencing court to consider the purposes and principles of sentencing

of R.C. 2929.11 when imposing a prison term for a community control violation. Rather,

once the sentencing court finds that the offender violated the terms of community control,

R.C. 2929.15(B)(1)(c) plainly authorizes the court to impose a prison term without more.

We therefore find no merit to appellant's argument that his 30-month prison sentence

violated the purposes and principles of sentencing of R.C. 2929.11.

      {¶ 11} Appellant further argues that the record does not support the trial court's

finding that consecutive sentences were not disproportionate to his conduct and the danger

he poses to the public as he was on community control for non-violent, low-level felony

offenses.

      {¶ 12} R.C. 2929.15(B)(1)(c) plainly provides that when a prison term is imposed as

a penalty for a community control violation, a sentencing court must do so in compliance

with R.C. 2929.14. Lee, 2015-Ohio-1760 at ¶ 10; State v. Duncan, 12th Dist. Butler Nos.

CA2015-05-086 and CA2015-06-108, 2016-Ohio-5559, ¶ 41.              If the sentencing court

imposes consecutive prison terms for the violation of multiple community control sanctions,

the court must comply with R.C. 2929.14(C)(4). State v. Hart, 6th Dist. Lucas No. L-18-

                                             -4-
                                                                     Butler CA2019-05-088

1204, 2019-Ohio-3926, ¶ 10; Duncan at ¶ 41.

       {¶ 13} "On appeals involving the imposition of consecutive sentences, R.C.

2953.08(G)(2)(a) directs the appellate court 'to review the record, including the findings

underlying the sentence' and to modify or vacate the sentence 'if it clearly and convincingly

finds * * * [t]hat the record does not support the sentencing court's findings under [R.C.

2929.14(C)(4)].'" State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, ¶ 28; State v.

Ghazi, 12th Dist. Warren Nos. CA2018-03-023 and CA2018-04-045, 2019-Ohio-339, ¶ 14.

       {¶ 14} R.C. 2929.14(C)(4) requires the sentencing court to engage in a three-step

analysis and make certain findings before imposing consecutive sentences. Duncan, 2016-

Ohio-5559 at ¶ 49. The sentencing court is further required to state the required findings

on the record at the sentencing hearing and incorporate such findings into the sentencing

entry. Bonnell at ¶ 29. While the sentencing court is not required to give reasons explaining

these findings, it must be clear from the record that the court made the required statutory

findings. Duncan at ¶ 50. However, "a word-for-word recitation of the language of the

statute is not required, and as long as the reviewing court can discern that the trial court

engaged in the correct analysis and can determine that the record contains evidence to

support the findings, consecutive sentences should be upheld." Bonnell at ¶ 29.

       {¶ 15} The trial court originally sentenced appellant to community control for two

felony offenses despite his prior conviction for aggravated robbery, an offense of violence.

A condition of his community control was that he successfully complete the River City six-

month treatment program. In short order, appellant voluntarily withdrew from the program

without authorization or prior notice to the trial court or his probation officer.    These

circumstances support the trial court's finding that consecutive sentences were not

disproportionate to the seriousness of appellant's conduct and to the danger he poses to

the public.

                                             -5-
                                                                        Butler CA2019-05-088

          {¶ 16} The trial court further made the requisite R.C. 2929.14(C)(4) consecutive

sentence findings during the community control violation hearing before sentencing

appellant to consecutive prison terms for community control violations, and incorporated

those findings into its May 30, 2019 entry revoking community control and imposing the

prison terms.

          {¶ 17} Based on the totality of the record at the time of sentencing on the community

control violations, we do not clearly and convincingly find that the record does not support

the trial court's consecutive sentence findings, including its finding that consecutive

sentences are not disproportionate to appellant's conduct and the danger he poses to the

public.     Accordingly, we uphold the trial court's decision to impose the consecutive

sentences.

          {¶ 18} Appellant's assignment of error is overruled.

          {¶ 19} Judgment affirmed.


          S. POWELL and RINGLAND, JJ., concur.




                                               -6-